To THE PETITION OF COUNSEL OF APPELLEES FOE A REHEARING,
JUDGE Pryor
delivered the following response of the court.
The action of the lower court, in overruling a motion for a new trial upon a general verdict, must be presumed to be *607proper in the absence of a bill of evidence. In this case there was a general verdict for the plaintiff, and also a special finding. The court below overruled the motion for a new trial based upon the want of evidence to support it, but rendered a judgment for the defendant non obstante veredicto, because the special finding was, in the opinion of the court, inconsistent with the general verdict. It was not adjudged that the facts established were insufficient to sustain the general finding; but, on the contrary, the court refused to grant a new trial, but said to the defendant, “I will give you a judgment, for the reason that the special and general verdict are in conflict, and under the provisions of the Code, I am required to enter a judgment in such a case on the special verdict.” (Civil Code, sec. 328.)
No bill of evidence is necessary to enable this court to determine whether or not the several findings are in conflict the one with the other. We have before us the two verdicts— the general verdict and the special verdict. Is the one in conflict with the other ? This question has already been answered in the original opinion. The special finding, if not in conflict with the general finding, proves the general verdict to be true, and unless the court below grants a new trial for the want of evidence to support the general verdict, or refuses a new trial based on that ground, there is no necessity for bringing the evidence to this court. If the two verdicts are before us in a case like this, the question presented is, not whether the evidence supports the one verdict or the other, but is the one inconsistent with the other; and to determine such a question the bill of evidence is not wanted in this court. The pleadings, findings, and judgment, and the refusal of the court to correct the error, if any, with the exceptions, are all the record required.
Petition overruled.